Final action
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to the papers filed on 7/23/21. The amendments to independent claim 1 and addition of new claims 21-25 necessitated the new grounds of rejections as set forth in this office action. Accordingly, this action has been made final.
2.	The instant application is a continuation of 15/809,725, now U.S. Patent 10,316,360, which is a division of 14/376,836, now U.S. Patent 9,850,534, which is a national stage entry of PCT/US2013/026514, International Filing Date: 02/15/2013, claiming priority from provisional applications 61599871, filed on 02/16/2012 and 61600398, filed on 02/17/2012.

Drawings
3.	The replacement drawings were received on 7/23/21.  These drawings are acceptable. The arguments regarding drawing amendments for figures 1B, 1C, 2A and 2B to correct minor typographical errors have been reviewed and entered (Remarks, pg. 7). No new matter has been introduced by the amendments.

Specification
4.	The amendments to the specification in paragraph 00147 to correct minor typographical errors have been reviewed and entered (Remarks, pg. 7). No new matter has been introduced by the amendments.

Claim status
5.	In the claim listing of 7/23/21, claims 1-14, 16 and 21-25 are pending in this application and are under prosecution.
	Claims 1 and 16 are amended. New claims 21-25 are added. Claims 15 and withdrawn claims 17-20 are canceled. The amendments have been reviewed and entered. As discussed below, the amendments to claim 1 introduce a new matter.

Withdrawn Rejections and Response to the Remarks
6.	The previous rejection of claim 16 under 35 USC 112 second paragraph has been withdrawn in view of amendments to said claim. The arguments are directed to claim as amended (Remarks, pg. 7), which are acknowledged by the examiner.
7.	The previous rejection of claims 1-14 under 35 USC 103(a) as being unpatentable over Wong has been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant that Wong does not specifically teach the limitation of "the membrane has a thickness that is configured to receive a nanopore and the material layer has a thickness that is greater than the thickness of the membrane such that the material layer is not configured to receive a nanopore” (Remarks, pg. 9, paragraph 3).
8.	The remarks regarding new independent claim 21 that incorporate features of dependent claim 16, which was not rejected over Wong (Remarks, pg. 9, New claims section), which has been acknowledged by the examiner.
 

Claim Objections
9.	Claim 1 objected to because of the following informalities:  

	Applicant is suggested to use the recitation of “the nanopore” in step ‘(d)’ in lines 4 and 5.  Appropriate corrections are required.

	The following rejections are necessitated by the amendments to claim 1.
Claim Rejections - 35 USC § 112 First Paragraph
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2163.06 makes it clear that “If new matter is added to the claims, the examiner should reject the 
	In the instant case, the recitation of “based on the measured electrical property of step (c), applying a stimulus to the material layer to induce-at least a portion of the material layer to form a membrane over the opening of the well, wherein the membrane has a thickness that is configured to receive a nanopore and the material layer has a thickness that is greater than the thickness of the membrane such that the material layer is not configured to receive a nanopore” in claim 1 represents a new matter (New matter is underlined by the Examiner). Applicant has not cited support for the new matter.  However, reviews of the original claims or the specification by the Examiner find any basis for the new matter as discussed above. 
	Also, “the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads)." (MPEP § 2163).  
Since Applicant has not identified specific citations of support in the instant specification or in claims as originally filed for the new matter, Applicant is required to 
12.	Claims 2-14 and 16 are rejected under 35 USC First Paragraph because they are dependent from claim 1.

Allowable Subject Matter
13.	The following is a statement of reasons for the indication of allowable subject matter:  
	The arts of the record taken alone or in combination do not specifically teach the limitations of combination of steps of amended claim 1, especially of step of 21 of wherein a hydrophilic surface of the electrode is exposed to a flow channel associated with the well and based on the measured electrical property of step (c), applying a stimulus to the material layer to induce-at least a portion of the material layer to form a membrane over the opening of the well. For these reasons the subject matter of claim 21 and its dependent claims 22-25 are allowable.

Conclusion
14.	Claims 1-14 and 16 are rejected. The subject matter of claims 21-25 are free of the arts of record and allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634